JS 44 (Rev, 07/16)

The JS 44 civil cover sheet and the information contained herein neither replace nor suppl

provided by
purpose o

CIVIL COVER SHEET

I ne ement the filing and service of pleadings or other papers as required by law, except as
y ocal rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
Initiating the civil docket sheet, (SEE JNSTRUCTIONS ON NEXT PAGE OF THIS FORM,

 

I. (a) PLAINTIFFS

Brittany A. Walters and Hunter Tullier

(b} County of Residence of First Listed Plaintiff West Baton Rouge Parish

(EXCEPT IN US. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Greg Murphy, Gordon McKernan Injury Attorneys, 5656 Hilton Ave, Baton

Rouge, LA 70808, T:(225) 888-8888; F: (225) 243-426

NOTE:

Attorneys (/ Knewn}
Gerard J.

 

IN LAND CONDEMNATION CAS:
THE TRACT OF LAND INVOLVED,

County of Residence of First Listed Defendant

HDEFENDANTS Forza Transportation Service, Inc. and Knight
Specialty Insurance Company

GIN US. PLAINTIFF CASES ONLY)

ES, USE THE LOCATION OF

ragna, C. Michael Parks, J. Edward McAulife, Ell,
Mouledoux, Bland, Legrand & Brackett, 701 Poydras Street, Ste. 600,
New Orleans, LA 70739; T:(504)595-300 F: (504) 522-2121

 

Il, BASIS OF JURISDICTION {Place an “X" in One Box Only}

 

(For Diversity Cases Only)

IW. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X° in One Box for Plaintiff

and Gne Bax for Defendani)

 

 

 

 

 

 

 

 

 

 

 

 

Ol U.S. Government 13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S, Government Nat a Parity) Citizen of This State 1 OO 1 Incorporated or Principal Place o4 4
of Business In This State
O02. U.S. Government Sa Diversity Citizen of Another State O02 O 2 Incorporated and Principal Place o3 os
Defendant (indicate Citizenship of Parties in tem HI} of Business In Another State
Citizen or Subject ofa O3 OO 3 Foreign Nation oé O86
Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)
bos, / CONTRACT ieee TORTS Zee p FORFEITURE/PENALTY. BANKRUPTCY. _ OTHER STATUTES ==.
0 110 Insurance PERSONAL INJURY PERSONAL INJURY [| 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine O 310 Airplane CF 365 Personal Injury - of Property 21 USC 881 | (J 423 Withdrawal O 376 Qui Tam (31 USC
D 130 Miller Act 0 315 Airplane Product Produet Liability 1 690 Other 28 USC 157 3729(a))
CJ 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
0 159 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS -::] O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights C} 430 Banks and Banking
O15] Medicare Act 330 Federai Employers’ Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability C) 368 Asbestos Personal O 840 Trademark O 460 Deportation
Student Loans 0 340 Marine Injury Product © 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability wt LABOR -:. - SOCIAL SECURITY. Corrupt Organizations
1 133 Recovery of Overpayment Liability PERSONAL PROPERTY | 716 Fair Labor Standards O 861 HIA (1395f) 1 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle O 370 Other Fraud Act O 862 Black Lung (923) O 490 Cable/Sat TV
0 160 Stockholders’ Suits OD 355 Motor Vehicle CO 371 Truth in Lending (7 720 Labor/Management 0 863 DIWC/DIWW (405(¢)) | CO) 850 Securities/Commadities/
1 190 Other Contract Product Liability 0 380 Other Personal Relations 0 864 SSID Title XVI Exchange
O 195 Contract Product Liability | 360 Other Parsonal Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) OF 890 Other Statutory Actions
0 196 Franchise Injury CO) 385 Property Damage 0 751 Family and Medical OG 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
Medical Malpractice O 790 Other Labor Litigation O 895 Freedom of Information
Les: REAL- PROPERTY -02:[¢" CIVIL RIGHTS -... PRISONER PETITIONS =| (2 791 Employee Retirement FEDERAL TAX SUTTS ~ Act
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: Income Security Act 870 Taxes (U.S, Plaintiff O 896 Arbitration
O 220 Foreclosure G 441 Voting O 463 Alien Detainee or Defendant) O 899 Administrative Procedure
OC 230 Rent Lease & Ejectment 0 442 Employment D510 Motions to Vacate G 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land G 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 0 530 General CJ 950 Constitutionality of
O 290 All Other Real Property G 445 Amer, w/Disabilities -/ 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
0 446 Amer. w/Disabilities -] 540 Mandamus & Other | 464 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education CQ] 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “x” in One Box Only)

G1 Original

Proceeding

VI. CAUSE OF ACTION

(X2 Removed from
State Court

oO 3

 

Remanded from
Appellate Court

o4

Reinstated or
Reopened

O 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):

28 USC 1332 and 1441

Brief description of cause:
MVA

GO 6 Multidistrict
Litigation -
Transfer

0 8 Multidistrict
Litigation -
Direct File

 

 

 

 

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Bf Yes No
VHL RELATED CASE(S) See; /
IF ANY (See instructions}: JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
02/17/2021 /S/ Gerard J. Dragna

 

FOR OFFICE USE ONLY
RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

 

MAG. JUDGE

 
